


110 HR 984 IH: Executive Branch Reform Act of

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 984
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Waxman (for
			 himself and Mr. Tom Davis of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for reform in the operations of the executive
		  branch.
	
	
		1.Short titleThis Act may be cited as the
			 Executive Branch Reform Act of
			 2007.
		2.Requirements
			 relating to significant contacts
			(a)In
			 generalThe Ethics in
			 Government Act of 1978 (5 U.S.C. App. 4) is amended by adding at the end the
			 following new title:
				
					VIExecutive Branch
				Disclosure of Significant Contacts
						601.Recording and
				reporting by certain executive branch officials of significant contacts made to
				those officials
							(a)In
				generalNot later than 30
				days after the end of a calendar quarter, each covered executive branch
				official shall make a record of, and file with the Office of Government Ethics
				a report on, any significant contacts during the quarter between the covered
				executive branch official and any private party relating to an official
				government action. If no such contacts occurred, each such official shall make
				a record of, and file with the Office a report on, this fact, at the same
				time.
							(b)Contents of
				record and reportEach record made, and each report filed, under
				subsection (a) shall contain—
								(1)the name of the
				covered executive branch official;
								(2)the name of each private party who had a
				significant contact with that official; and
								(3)for each private party so named, a summary
				of the nature of the contact, including—
									(A)the date of the
				contact;
									(B)the subject matter
				of the contact and the specific executive branch action to which the contact
				relates; and
									(C)if the contact was
				made on behalf of a client, the name of the client.
									(c)Withholding
				FOIA-exempt informationThis
				section does not require the filing with the Office of Government Ethics of
				information that is exempt from public disclosure under section 552(b) of title
				5, United States Code (popularly referred to at the “Freedom of Information
				Act”).
							602.Authorities and
				responsibilities of Office of Government Ethics
							(a)In
				generalThe Director of the
				Office of Government Ethics shall—
								(1)promulgate regulations to implement this
				title, provide guidance and assistance on the recording and reporting
				requirements of this title, and develop common standards, rules, and procedures
				for compliance with this title;
								(2)review, and, where
				necessary, verify the accuracy, completeness, and timeliness of reports;
								(3)develop filing,
				coding, and cross-indexing systems to carry out the purpose of this title,
				including—
									(A)a publicly
				available list of all private parties who made a significant contact;
				and
									(B)computerized
				systems designed to minimize the burden of filing and maximize public access to
				reports filed under this title;
									(4)make available for
				public inspection and copying at reasonable times the reports filed under this
				title;
								(5)retain reports for
				a period of at least 6 years after they are filed;
								(6)compile and
				summarize, with respect to each reporting period, the information contained in
				reports filed with respect to such period in a clear and complete
				manner;
								(7)notify any covered
				executive branch official in writing that may be in noncompliance with this
				title; and
								(8)notify the United
				States Attorney for the District of Columbia that a covered executive branch
				official may be in noncompliance with this title, if the covered executive
				branch official has been notified in writing and has failed to provide an
				appropriate response within 60 days after notice was given under paragraph
				(7).
								603.Penalties
							(a)ViolationWhoever
				violates this title shall be subject to administrative sanctions, up to and
				including termination of employment.
							(b)Deliberate
				Attempt To ConcealWhoever deliberately attempts to conceal a
				significant contact in violation of this title shall upon proof of such
				deliberate violation by a preponderance of the evidence, be subject to a civil
				fine of not more than $50,000, depending on the extent and gravity of the
				violation.
							604.DefinitionsIn this title:
							(1)Covered
				executive branch officialThe
				term covered executive branch official means—
								(A)any officer or
				employee serving in a position in level I, II, III, IV, or V of the Executive
				Schedule, as designated by statute or Executive order;
								(B)any member of the
				uniformed services whose pay grade is at or above O–7 under section 201 of
				title 37, United States Code;
								(C)any officer or
				employee serving in a position of a confidential, policy-determining,
				policy-making, or policy-advocating character described in section
				7511(b)(2)(B) of title 5, United States Code;
								(D)any noncareer
				appointee, as defined by section 3132(a)(7) of title 5, United States Code;
				and
								(E)any officer or employee serving in a
				position of a confidential, policy-determining, policy-making, or policy
				advocating character, or any other individual functioning in the capacity of
				such an officer or employee, in the Executive Office of the President or the
				Office of the Vice President, but does not include the President or Vice
				President or the chief of staff of the President or Vice President.
								(2)Significant
				contact
								(A)In
				generalExcept as provided in subparagraph (B), the term
				significant contact means oral or written communication (including
				electronic communication) that is made by a private party to a covered
				executive branch official in which such private party seeks to influence
				official action by any officer or employee of the executive branch of the
				United States.
								(B)ExceptionThe
				term significant contact does not include any communication that
				is an exception to the definition of lobbying contact—
									(i)under clauses (i)
				through (vii) or clauses (ix) through (xix) of subparagraph (B) of paragraph
				(8) of section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C.
				1602(8)(i)–(vii) or (ix)–(xix)); or
									(ii)with respect to
				publically available information only, under clause (viii) of subparagraph (B)
				of paragraph (8) of section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C.
				1602(8)(viii)).
									(3)Private
				partyThe term private party means any person or
				entity, but does not include a Federal, State, or local government official or
				a person representing such an
				official.
							.
			(b)Effective
			 date
				(1)In
			 generalTitle VI of the Ethics in Government Act of 1978, as
			 added by this section, takes effect 1 year after the date of the enactment of
			 this Act, except as provided in paragraph (2).
				(2)Initial
			 regulationsThe initial regulations required by section 602 of
			 that Act shall be promulgated—
					(A)in draft form, not
			 later than 270 days after the date of the enactment of this Act; and
					(B)in final form, not
			 later than 1 year after the date of the enactment of this Act.
					3.Requirements
			 relating to stopping the revolving doorThe Ethics in Government Act of 1978 (5
			 U.S.C. App. 4) is amended by adding at the end the following new title:
			
				VIIStopping the
				Revolving Door
					701.Two-year
				cooling-off period for persons leaving government service
						(a)In
				generalFor a period of two
				years after the termination of his employment, a covered executive branch
				official—
							(1)shall not engage
				in any conduct that would be prohibited under subsection (c) of section 207 of
				title 18, United States Code, if it occurred within one year after the
				termination of his employment; and
							(2)shall not, if his
				position is described in subsection (d)(1) of section 207 of title 18, United
				States Code, engage in any conduct that would be prohibited under subsection
				(d) of section 207 of title 18, United States Code, if it occurred within one
				year after the termination of his employment.
							(b)No effect on
				section 207This section does not expand, contract, or otherwise
				affect the application of any waiver or criminal penalties under section 207 of
				title 18, United States Code.
						702.Prohibition on
				negotiation of future employment
						(a)ProhibitionA covered executive branch official shall
				not participate in any official matter in which, to the official’s knowledge, a
				person or organization with whom the official is negotiating or has any
				arrangement concerning prospective employment has a financial interest, unless
				a waiver has been granted under subsection (b).
						(b)Waivers only
				when exceptional circumstances existA waiver to subsection (a)
				is not available, and shall not be granted, to any individual except in a case
				which the Government official responsible for the individual’s appointment as a
				covered executive branch official determines that exceptional circumstances
				exist. Whenever such a determination is made, the Director of the Office of
				Government Ethics shall review the circumstances relating to the determination,
				and the waiver shall not take effect until the date on which the Director
				certifies in writing that exceptional circumstances exist.
						703.Cooling-off
				period for certain persons entering government service
						(a)In
				generalA covered executive
				branch official shall not participate in any particular matter involving
				specific parties that would affect the financial interests of a covered
				entity.
						(b)WaiverAn
				agency’s designated ethics officer may waive the prohibition in subsection (a)
				with respect to a covered executive branch official of that agency upon a
				determination that the relationship between the covered executive branch
				official and the covered entity is not so substantial as to be deemed likely to
				affect the integrity of the services that the Government may expect from the
				official. Whenever such a determination is made, the Director of the Office of
				Government Ethics shall review the circumstances relating to the determination,
				and the waiver shall not take effect until the date on which the Director
				approves the determination in writing.
						(c)DefinitionIn
				this section, the term covered entity means an entity—
							(1)in which the
				official, within the previous 2 years, served as an officer, director, trustee,
				general partner, or employee; or
							(2)for which the
				official, within the previous 2 years, worked as a lobbyist, lawyer, or other
				representative.
							(d)No effect on
				section 208This section does not expand, contract, or otherwise
				affect the application of any criminal penalties under section 208 of title 18,
				United States Code.
						704.PenaltiesWhoever violates section 701, 702, or 703 of
				this title shall, upon proof of such knowing violation by a preponderance of
				the evidence, be subject to a civil fine of not more than $100,000, depending
				on the extent and gravity of the violation.
					705.DefinitionIn this title, the term covered
				executive branch official means—
						(1)any officer or
				employee serving in a position in level I, II, III, IV, or V of the Executive
				Schedule, as designated by statute or Executive order;
						(2)any member of the
				uniformed services whose pay grade is at or above O–7 under section 201 of
				title 37, United States Code;
						(3)any officer or
				employee serving in a position of a confidential, policy-determining,
				policy-making, or policy-advocating character described in section
				7511(b)(2)(B) of title 5, United States Code;
						(4)any noncareer
				appointee, as defined by section 3132(a)(7) of title 5, United States
				Code;
						(5)any officer or employee serving in a
				position of a confidential, policy-determining, policy-making, or policy
				advocating character, or any other individual functioning in the capacity of
				such an officer or employee, in the Executive Office of the President or the
				Office of the Vice President; and
						(6)the Vice
				President.
						.
		4.Additional
			 provisions relating to procurement officials
			(a)Elimination of
			 loopholes that allow former Federal officials To accept compensation from
			 contractors or related entitiesSection 27(d) of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 423(d)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 or consultant and inserting consultant, lawyer, or
			 lobbyist;
					(B)by striking
			 one year and inserting two years; and
					(C)in subparagraph
			 (C), by striking personally made for the Federal agency— and
			 inserting participated personally and substantially in—;
			 and
					(2)by
			 amending paragraph (2) to read as follows:
					
						(2)Paragraph (1) shall not prohibit a former
				official of a Federal agency from accepting compensation from any division or
				affiliate of a contractor that does not produce the same or similar products or
				services as the entity of the contractor that is responsible for the contract
				referred to in subparagraph (A), (B), or (C) of such paragraph if the agency’s
				designated ethics officer determines that—
							(A)the offer of
				compensation is not a reward for any action described in paragraph (1);
				and
							(B)acceptance of the
				compensation is appropriate and will not affect the integrity of the
				procurement
				process.
							.
				(b)Requirement for
			 Federal Procurement Officers To Disclose Job Offers Made on behalf of
			 RelativesSection 27(c)(1) of such Act (41 U.S.C. 423(c)(1)) is
			 amended by inserting after that official the following:
			 or for a relative of that official (as defined in section 3110 of title
			 5, United States Code),.
			(c)Requirement on
			 award of government contracts to former employersSection 27 of such Act (41 U.S.C. 423) is
			 amended by adding at the end the following new subsection:
				
					(i)Prohibition on
				involvement by certain former contractor employees in
				procurementsAn employee of
				the Federal Government who is a former employee of a contractor with the
				Federal Government shall not be personally and substantially involved with any
				award of a contract to the employee’s former employer, or the administration of
				such a contract, for the two-year period beginning on the date on which the
				employee leaves the employment of the
				contractor.
					.
			(d)RegulationsSection
			 27 of such Act (41 U.S.C. 423) is further amended by adding at the end of the
			 following new subsection:
				
					(j)RegulationsThe
				Administrator, in consultation with the Director of the Office of Government
				Ethics, shall—
						(1)promulgate
				regulations to carry out and ensure the enforcement of this section; and
						(2)monitor and
				investigate individual and agency compliance with this
				section.
						.
			5.Prohibition on
			 unauthorized expenditure of funds for publicity or propaganda purposes
			(a)ProhibitionChapter
			 13 of title 31, United States Code, is amended by adding at the end the
			 following new section:
				
					1355.Prohibition on
				unauthorized expenditure of funds for publicity or propaganda
				purposesAn officer or
				employee of the United States Government may not make or authorize an
				expenditure or obligation of funds for publicity or propaganda purposes within
				the United States unless authorized by
				law.
					.
			(b)Clerical
			 amendmentThe table of sections for chapter 13 of such title is
			 amended by adding at the end the following new item:
				
					
						1355. Prohibition on unauthorized
				expenditure of funds for publicity or propaganda
				purposes.
					
					.
			6.Requirement for
			 disclosure of Federal sponsorship of all Federal advertising or other
			 communication materials
			(a)RequirementEach
			 advertisement or other communication paid for by an Executive agency, either
			 directly or through a contract awarded by the Executive agency, shall include a
			 prominent notice informing the target audience that the advertisement or other
			 communication is paid for by that Executive agency.
			(b)Advertisement or
			 other communicationIn this section, the term advertisement
			 or other communication includes—
				(1)an advertisement
			 disseminated in any form, including print or by any electronic means;
			 and
				(2)a
			 communication by an individual in any form, including speech, print, or by any
			 electronic means.
				(c) Executive
			 agencyIn this section, the term Executive agency
			 has the meaning provided in section 105 of title 5, United States Code.
			7.Elimination of
			 pseudo classification
			(a)Reports on the
			 proliferating use of pseudo classification designations
				(1)Report by Federal
			 agenciesNot later than six months after the date of the
			 enactment of this Act, each federal agency shall submit to the Archivist of the
			 United States and the congressional committees described in subsection (d) a
			 report describing the use of pseudo classification
			 designations.
				(2)Matters
			 coveredEach such agency shall report on, at a minimum, the
			 following:
					(A)The number of
			 pseudo classification designation policies used by the
			 agency.
					(B)Any existing
			 guidance, instruction, directive, or regulations regarding the agency's use of
			 pseudo classification designations.
					(C)The number and
			 level of experience and training of Federal agency, office, and contractor
			 personnel authorized to make pseudo classification
			 designations.
					(D)The cost of
			 placing and maintaining information under each pseudo
			 classification designation.
					(E)The extent to
			 which information placed under pseudo classification
			 designations has subsequently been released under section 552 of title 5,
			 United States Code (popularly known as the Freedom of Information Act).
					(F)The extent to
			 which pseudo classification designations have been used to
			 withhold from the public information that is not authorized to be withheld by
			 Federal statute, or by an Executive order relating to the classification of
			 national security information.
					(G)The statutory
			 provisions described in subsection (c).
					(3)Report by the
			 Archivist of the United StatesNot later than 9 months after the
			 date of the enactment of this Act, the Archivist of the United States shall
			 issue to the congressional committees described in subsection (d) a report on
			 the use of pseudo classification designations across the
			 executive branch that is based on the information provided by agencies, as well
			 as input from the Director of National Intelligence, Federal agencies, offices,
			 and contractors. All federal agencies, offices, and contractors shall cooperate
			 fully and promptly with all requests by the Archivist in the fulfillment of
			 this paragraph.
				(4)Notice and
			 commentThe Archivist shall provide notice and an opportunity for
			 public comment on the report.
				(b)Elimination of
			 pseudo classification designations
				(1)RegulationsNot
			 later than 15 months after the date of the enactment of this Act, the Archivist
			 of the United States shall promulgate regulations banning the use of
			 pseudo classification designations.
				(2)Standards for
			 information control designationsIf the Archivist determines that
			 there is a need for some agencies to use information control designations to
			 safeguard information prior to review for disclosure, beyond those designations
			 established by statute or by an Executive Order relating to the classification
			 of national security information, the regulations under paragraph (1) shall
			 establish standards for the use of those designations by agencies. Such
			 standards shall address, at a minimum, the following issues:
					(A)Standards for
			 utilizing the information control designations in a manner that is narrowly
			 tailored to maximize public access to information.
					(B)Procedures for
			 providing specified Federal officials with authority to utilize the information
			 control designations, including training and certification requirements.
					(C)Categories of
			 information that may be assigned the information control designations.
					(D)The duration of the
			 information control designations and the process by which they will be
			 removed.
					(E)Procedures for
			 identifying, marking, dating, and tracking information assigned the information
			 control designations, including the identity of officials making the
			 designations.
					(F)Specific
			 limitations and prohibitions against using the information control
			 designations.
					(G)Procedures for
			 members of the public to challenge the use of the information control
			 designations.
					(H)The manner in
			 which the use of the information control designations relates to the procedures
			 of each agency or office under section 552 of title 5, United States
			 Code.
					(3)Regulation to
			 constitute sole authorityA regulation promulgated pursuant to
			 this subsection shall constitute the sole authority by which Federal agencies,
			 offices, or contractors are permitted to control information for the purposes
			 of safeguarding information prior to review for disclosure, other than
			 authority granted by Federal statute or by an Executive order relating to the
			 classification of national security information.
				(c)Review of
			 statutory barriers to public access information
				(1)Review of
			 statutesAs part of the report required under subsection (a)(3),
			 the Archivist shall examine existing Federal statutes that allow Federal
			 agencies, offices, or contractors to control, protect, or otherwise withhold
			 information based on security concerns.
				(2)RecommendationsThe
			 report shall make recommendations on potential changes to the Federal statutes
			 examined under paragraph (1) that would improve public access to information
			 governed by such statutes.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 congressional committees means the Committees on Government
			 Reform, Judiciary, Homeland Security, and Appropriations of the House of
			 Representatives and the Committees on Homeland Security and Governmental
			 Affairs, Judiciary, and Appropriations of the Senate.
				(2)The term
			 pseudo classification designations means
			 information control designations, including sensitive but
			 unclassified and for official use only, that are not
			 defined by Federal statute, or by an Executive order relating to the
			 classification of national security information, but that are used to manage,
			 direct, or route Government information, or control the accessibility of
			 Government information, regardless of its form or format.
				
